Citation Nr: 1331951	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  08-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for spasticity of the duodenal bulb, currently rated as 10 percent disabling. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) from April 2008 (duodenal bulb) and November 2009 (PTSD) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim, the Veteran was denied entitlement to service connection for anxiety neurosis in December 1976; that decision is now final.  He was denied entitlement to service connection for PTSD in November 2009, anxiety neurosis to include PTSD in January 2010, and depression in July 2011.  Pursuant to the decision in Clemons, the Board finds that the psychiatric issue on appeal should best be characterized as a claim to reopen a previously denied claim (1976 denial) for entitlement to service connection for an acquired psychotic disability. 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  (The Veteran did not request a hearing on the increased rating issue.)  

The increased rating issue was previously before the Board in June 2010 and October 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that VA has substantially complied with the mandates of the Board's remand. 

The reopened issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's service connected duodenal bulb disability has been manifested by complaints of symptoms such as nausea, abdominal pain, upset stomach, and heartburn; objectively the Veteran's symptoms have been clinically found to be no more than mild, with no anemia, no incapacitating episodes, no hematemesis, and no related weight loss.

2.  In a December 1976 rating decision, the RO denied the Veteran's claim for entitlement to service connection for anxiety neurosis; the Veteran did not appeal and the decision became final. 

3.  Evidence received since the December 1976 RO decision which denied entitlement to service connection for anxiety neurosis, which was the last final denial with respect to this issue, is new and material.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for spasticity of the duodenal bulb have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.114, Diagnostic Codes 7305 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for anxiety neurosis, now characterized as an acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice for the issue of an increased rating for the Veteran's duodenal bulb disability was provided to the Veteran in July 2007 and May 2008.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In May 2009, VA provided the Veteran with notice of how to obtain service connection for an acquired psychiatric disability, but did not provide notice to the Veteran regarding why his claim was denied in 1976 or what evidence was needed to reopen a previously denied claim.  In the November 2009 rating decision, the Veteran was provided with notice as to why his claim was denied in 1976.  The Veteran has not been prejudiced by any deficiency in VA notice because the Board, in the decision below, reopens the Veteran's claim.  Given the favorable disposition on the claim to reopen, further discussion of the duty to notify is not necessary.

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains VA and private medical records, "buddy" and lay statements, service treatment records (STRs), and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain prior to determining whether new and material evidence has been received, or with regard to the rating issue on appeal.  The Board notes that in a November 2011 statement, the Veteran reported that when he was asked about heartburn on May 26, 2011, he did not have heartburn at that time because he was on medication.  The claim file does not include a clinical record from May 26, 2011; however, the Board finds that a remand to obtain such is not necessary.  The Veteran has stated that he denied heartburn at that time; thus, the record would not be advantageous to his claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate examination and opinion has been obtained for the Veteran's duodenal disability.  The claim file includes an August 2012 VA opinion with regard to the Veteran's duodenal bulb disability.  The opinion is predicated on consideration of the Veteran's reported symptoms, diagnostic results, and the Veteran's medical history.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003); thus, further discussion of an examination on the new and material evidence issue is not necessary. 

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Spasticity of the Duodenal Bulb

A mild duodenal ulcer with recurring symptoms once or twice a year warrants a 10 percent rating.  A moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations warrants a 20 percent rating.  Moderately severe duodenal ulcer, manifested by symptoms less than "severe" but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year warrants a 40 percent rating.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health warrants a 60 percent disability rating. 38 C.F.R. § 4.114, DC 7305.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not to be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Spasticity of the duodenal bulb, currently rated as 10 percent disabling

The Veteran's disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 7305.  In a statement dated in June 2007, the Veteran asserted that he was entitled to a higher rating.  In a statement dated in July 2007, the Veteran stated that his disability has caused serious vomiting and damage to his digestive tract.  

An August 2007 VA examination report reflects that the Veteran reported a 30 year history of reflux symptoms, and a Hill anti-reflux repair of hiatal hernia and esophagogastric junction in October 2005.  It was further noted that the Veteran has not been seen concerning the GI symptoms (heartburn, intractable nocturnal symptoms) since the surgery.  It was also noted that he had not been on, or taking, any type of stomach medication for over one year.  The Veteran reported that his main symptoms were some nausea in the morning and that he wakes up in the morning with an upset stomach.  The Veteran further reported that he cannot drink carbonated drinks.  The Veteran denied "any actual pain per se."  He denied hematemesis or melena.  He had no periods of incapacitation, and had no other hospitals or surgeries for the GI surgery other than that noted above.  He reported that the GI problems affected his occupational activities because "it slows him down", and it is hard to bend over as he gets an upset stomach.  He also reported that he has hiccups about 30 times a day since the surgery.  The Veteran reported an approximate weight loss of 25 pounds since the surgery in 2005 and noted that he was trying to lose weight.  The impression was status post hiatal hernia and intractable reflux symptoms with Hill anti-reflux repair performed in October 2005, and chronic atrophic gastritis, not on any GI medication for more than one year.  

A November 2007 Neurosurgery record related to the Veteran's back reflects that he reported some abdominal pain at times but denied nausea, vomiting, constipation, or diarrhea.  

The Veteran underwent a VA examination in June 2010.  The Veteran reported that he was having "some gagging in the morning" and that periods of bending over cause more of bloating symptoms.  He also reported that he is unable to belch because of his surgery.  The Veteran denied any nausea or vomiting.  It was noted that the Veteran was started on pantoprazole in May 2008.  It was further noted that he had periodic constipation and normal stools and even sometimes diarrhea, but that he is taking oxycodene due to his back surgery.  He denied melena and/or hematemesis.  The Veteran reported that when he is stressed, he feels like he has more upset stomach.  It was noted that the Veteran had a weight loss after a March 2010 sinus surgery, but that he had gained most of it back and was actually trying to lose some weight.  The Veteran denied any lower abdominal pain, anemia, or unintentional weight loss.  He had no incapacitating episodes.  His main symptoms were noted to be in the esophagus area or in the epigastric area with bloating and an upset feeling and some pressure in the epigastric area.  The examiner opined as follows:

The Veteran's current symptomatology indicates and diagnostic findings that are available at the present time indicate that the Veteran's symptoms would be at least as likely as not related to his previous hiatal hernia and mild reflux disease at the current time as there is no objective medical evidence of duodenal ulcer or duodenal spasticity at the current time.  If there is any symptomatology regarding the spasticity of the duodenal bulb it would be very mild with no evidence of any type of incapacitating episodes, certainly no anemia, no unintended weight loss and no severe pain or no evidence of vomiting, recurrent hematemesis or melena, anemia, or weight loss.  There is currently minimal if any impact on the veteran's employment as most of these symptomatology again related to reflux illness and hiatal hernia and less likely as not related to spasticity of the duodenal bulb. 

In a statement dated in November 2011, the Veteran indicated that he did not have heartburn when previously questioned because he was on medication to control it.  The Board notes that the clinical evidence of record reflect that the Veteran was on heartburn medication beginning in May 2008.  The Veteran also reported, in November 2011, that he has been on pain medication since spine surgery in 2005, and that this explains why he does not have constant abdominal pain.  He further stated that his hiatal hernia is the result of his ulcer disability and that stress makes his digestive system worse.  The Board notes that the Veteran's opinion that he would have constant abdominal pain due to his service-connected disability if he were not taking pain medication for his spine is speculative in nature, and insufficient, especially in consideration of the clinical findings discussed above and below, to warrant a rating in excess of 10 percent.   Moreover, he has not been shown to have the experience, training, or education necessary to make an etiology determination with regard to his hiatal hernia.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion in this case in light of the education and training necessary to make a finding with regard to the complexities of the gastrointestinal system.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran underwent a VA examination in August 2012.  The VA examiner acknowledged the Veteran's reports of abdominal pain which occurs at least monthly, heartburn, gas, and mild nausea, and opined, in pertinent part, as follows:

The Veteran's current symptomatology and diagnostic findings indicate that the Veteran's symptoms would be at least as likely as not related to his previous hiatal hernia and reflux symptoms, and that there is no medical evidence of duodenal ulcer or duodenal spasticity at this time.  If there would be any symptomatology regarding the spasticity of the duodenal bulb, it would be very minimal.  He is on [medication] for heartburn symptoms, and has milder symptoms 2-3 days per week, but no severe episodes.

It was noted that he had intermittent distention.  He had no acid regurgitation symptoms after the 2005 surgery.  It was noted that he mostly had heartburn which was of "low quality" and occurred maybe two to three days out of every seven days.  The Veteran reported that the symptoms can last up to half a day.  There were no severe symptoms.  It was also noted that the Veteran's October 2007 upper endoscopy showed that the distal esophagus looked normal and chronic inflammation was only based on biopsy.  The pylorus and duodenum were normal and there was no associated duodenal bulb disease or outflow obstruction,  It was also noted that the Veteran slowed down his full time work at the tattoo parlor based on his lumbar back pain and his surgery.

As noted above, a 20 percent rating is only warranted for moderate duodenal ulcer with recurring episodes of severe symptoms occurring two or three times a year, averaging ten days in duration, or with continuous moderate manifestations.  In the present case, the evidence of record is against a finding that the Veteran has a moderate duodenal ulcer such as to warrant a 20 percent rating.  In sum, the August 2007 VA examination report reflects that the Veteran was not on any medication for his service-connected disability and had not been on medication since October 2005.  In addition, the Veteran reported that his main symptoms were some nausea and upset stomach when he wakes up in the morning and when bending over.  The Veteran denied any actual pain per se and had not periods of incapacitation.  The June 2010 VA examination report reflects that the Veteran denied any lower abdominal pain, anemia, or unintentional weight loss.  He had no incapacitating episodes.  The examiner found no objective medical evidence of duodenal ulcer or duodenal spasticity, and if there were any symptoms they would be "very mild".  The August 2012 VA examination report reflects the examiner's opinion that "there is no medical evidence of duodenal ulcer or duodenal spasticity at this time.  If there would be any symptomatology regarding the spasticity of the duodenal bulb, it would be very minimal.  He is on [medication] for heartburn symptoms, and has milder symptoms 2-3 days per week, but no severe episodes."  His heartburn was noted to be of low quality, maybe 2-3 days a week for up to 1/2 a day each time.

The Board acknowledges the Veteran's occasional statement that he has abdominal pain; however, the majority of the records are against any such complaints, and even occasional abdominal pain is considered under the 10 percent rating. 

In addition, the Veteran's service-connected disability symptoms do not warrant a higher, or 40 or 60 percent, rating because his service-connected disability has not been shown to result in anemia, incapacitating episodes, hematemesis or melena.  With regard to weight loss, such has been reported to be due to surgeries and not unintended due to his service-connected disability. 

The Board has considered whether there is another diagnostic code which would provide the Veteran with a rating in excess of 10 percent, but finds that there is not.  The symptoms of the Veteran's service-connected disability have been described as no more than mild.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  See also Thun v. Peake, 22 Vet App 111 (2008).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The established rating criteria reasonably describe various symptoms and also allow for symptoms to be defined as mild, moderate, moderately severe, or severe.  Thus, any clinically related symptoms, regardless of whether or not specified in the rating criteria, are considered in evaluating the Veteran's disability and assigned an evaluation.  The simple fact that the Veteran's disability does not provide the Veteran with a compensable rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot. See Thun, supra.



Acquired Psychiatric Disability

Historically, the appellant's claim for entitlement to service connection for anxiety neurosis was denied by the RO in a December 1976 rating decision.  The appellant did not appeal the 1976 decision and it became final.  

Evidence of record at time of last final denial

At the time of the December 1976 RO denial, the evidence of record consisted of the Veteran's STRs, and VA examination reports.

A March 1972 STR reflects that the Veteran was having an anxiety reaction.  A February 1973 STR (consultation sheet) reflects that the Veteran had been on Valium for one month.  

An April 6, 1973 STR (consultation sheet) reflects that the Veteran has had a series of emotional problems since the prior October plus gastrointestinal problems.  It was noted that his wife had left him. 

An April 9, 1973 STR (consultation sheet) reflects that the Veteran had been seen by many doctors for epigastic pain and a gastrointestinal problem since October 1972 and that he had many marital problems since this episode started.  It was noted that the Veteran's wife left him and was living elsewhere. 

An April 9, 1973 STR reflects that the Veteran was referred by the chaplain for a psychiatric evaluation due to complaints of depression, periods of hysterical sobbing, feelings of guilt and worthlessness, feelings of helpless and hopelessness, anorexia, sleep loss, apathy and excessive alcohol abuse.  It was noted that the Veteran's symptoms began when he left home to join the service.  It was further noted that the Veteran had been drinking excessively since October.  Upon evaluation, the Veteran was noted to be markedly depressed and anxious and wanting to see his father and his wife.  It was noted that the Veteran realizes that he is greatly depressed but may not appreciate some of the dynamic dependency upon his father and his need to vicariously act out his father's wishes.  The Veteran was diagnosed with reactive depression with neurotic features and episodic excessive drinking, and passive-dependent personality.  The Veteran was referred for admission to the San Diego, Naval Hospital.  

An April 9 1973 STR handwritten notation (nurse's note) reflects that the Veteran was admitted with a chief complaint of nervousness and depression.  It was further noted that he had several arguments with his wife because of his "being out to sea most of the time."  The Veteran expressed suicidal ideation by saying he would jump off the fantail of the ship into the propellers.

An April 10, 1973 STR notation reflects that the Veteran was recently preoccupied with his wife who left home stating that she wanted to be free.  He had visited her on emergency leave one month ago and has dealt with it in "immature hysterical fashion with increased ingestion of alcohol".  It was noted that he has a history of excessive dependency needs, had been arrested as a juvenile for an alcohol violation, and had an alcoholic mother.  He was diagnosed with passive-dependent personality disorder.  

A typed recommendation attached to the April 9 and April 10 1973 notations, reflects that "there is no need for psychiatric hospitalization or treatment at this time.  This member is recommended for an administrative discharge."  It was further noted that the Veteran has a character behavior disorder.  

A September 1976 VA examination report reflects that psychiatric "examination of a superficial nature indicates that [the Veteran] is a very apprehensive individual.  He shows an extreme degree of anxiety.  [The Veteran] states that he was not this way prior to military duty."

A November 1976 VA mental health examination report reflects a diagnosis of anxiety neurosis.  He displayed some symptoms of anxiety, compulsiveness, and restlessness.    


Evidence of record since the last final denial

The evidence added since the last final denial consists of a lay statement, statements by the Veteran, and clinical records.

VA clinical records reflect that the Veteran was diagnosed with mixed substance abuse and antisocial traits.  (See 1986 records).  VA clinical records also reflect diagnoses of depressive disorder, a history of cluster B personality traits, and substhreshold PTSD. (e.g. See January and December 2010 VA records.)

In addition, the Veteran has now stated that he has nightmares due to an incident in service in which a Panamanian policeman pointed a weapon at him and informed him that he needed to move the car in which he was sitting.  (See Board hearing transcript page 4).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A buddy statement from J.W., dated in July 2009 is of record.  J.W. stated that while assigned in Panama with the Veteran, the Veteran was the assigned driver for a captain.  J.W. stated that after Panama, he noticed a change in the Veteran in that the Veteran became moody, distant, and seemed not to get enough sleep.  "His personality as changing slowly".  J.W. also stated that he did not know what happened in Panama but it had a great effect on the Veteran.   

A July 2011 VA examination report is also of record. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disability.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.  The Veteran's statements as to being confronted by a Panamanian police officer, with resulting nightmares, are considered credible for purposes of reopening the claim.  In addition, the diagnoses of substance abuse, depressive disorder, and subthreshold PTSD have now been added to the claim file.  Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection is reopened.  


ORDER

Entitlement to an increased rating for spasticity of the duodenal bulb, currently rated as 10 percent disabling, is denied. 

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for an acquired psychiatric disability may be granted on the merits, de novo.  

The Board finds that a VA examination may be useful to the Board in adjudicating the Veteran's claim. 

A July 2011 VA examination report reflects the statement of the examiner that "the Veteran did not present any complaints while he was in service regarding his mental condition.  There is not any documentation regarding treatment for any mental condition while he was in service."  The Board finds that this is an incorrect statement of the facts.  As noted above, several STRs from February 1973 to April 1973 reflect that the Veteran was seen for complaints of anxiety and depression, and was diagnosed with reactive depression with neurotic features and episodic excessive drinking, and passive-dependent personality.  Thus, the 2011 VA examiner's rationale which does not note the above mentioned STRs is inadequate.  

In addition, the 2011 VA examination report reflects that the Veteran denied any suicidal, drug, or alcohol problems in his family, and the examiner did not note any inconsistencies with this statement.  However, the prior clinical records reflect that the Veteran does have a history of alcoholism and suicide in his family.  The STRs reflect that the Veteran reported that he had an alcoholic mother.  A November 29, 1984 clinical record reflects that the Veteran described his mother as a critical, overbearing, angry person, who was an alcoholic, which led to the divorce of the Veteran's parents.  It was further noted that there is "genetic loading on the maternal side: the grandfather, an alcoholic who suicided three months before [the Veteran's mother] was born.  A November 19, 1984 Substance Abuse Program (SAP) Psychological Data Base sheet also reflects that the Veteran reported that his mother and grandfather were both alcoholics.  

The 2011 VA examination report also reflects that the Veteran reported that he began using alcohol in service; however, the November 19, 1984 SAP record reflects that the Veteran reported that the age of his first drink was "very young" and chemical dependency has caused a problem for him since age 17.  He also reported that he had a juvenile liquor violation in 1969.  The Veteran entered service in 1972, at age 20.  The examiner should have considered the Veteran's history of family alcoholism, if pertinent, and also the Veteran's denial of such and the Veteran's inconsistent statement as to when alcohol dependency became a problem for him.  

The Board also notes that the Veteran has been diagnosed with various disorders and/or disabilities.  In addition to his in-service diagnoses, he was diagnosed post service with alcohol dependence, substance abuse, and passive aggressive traits, with severe stressors of family conflict, financial problems, and unstable job history.  

The Board acknowledges that the Veteran has indicated that he suffers from nightmares and PTSD symptoms due to be confronted by a Panamanian policeman; however, there is no verification of this alleged stressor.  (In addition, the Veteran's STRs reflex anxiety complaints prior to the alleged time of the Panamanian incident.)  Importantly, the Veteran's alleged stressor does not relate to fear of hostile or enemy action.  The Board finds that the Veteran's alleged stressor need not be considered by a VA examiner in rendering an opinion. 

A November 19, 1984 record reflects that the Veteran was treated for 10 days at McKennan Hospital by Dr. Gehloff in approximately 1983.  The Board finds that records from such treatment, if any, may be useful to the Board and VA should attempt to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received mental health treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include Dr. Gehloff at the McKennan Hospital in approximately 1982 and/or 1983.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include to include any VA employee health medical records.

2.  Thereafter, the Veteran should be afforded a VA mental health examination.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or chronically worsened by, his military service.  The examiner should consider the entire claims file to include: a.) the April 1973 STRs, b.) the September and November 1976 VA examination reports, c.) the November 1984 clinical records which reflect a family history on the maternal side of alcoholism and suicide, a history of Veteran's alcohol dependency since age 17, and the Veteran's denial of symptoms suggesting generalized anxiety disorder or panic disorder, d.) the Veteran's diagnoses of mixed substance abuse and antisocial traits.  (See 1986 records), and e.) diagnoses of depressive disorder, and a history of cluster B personality traits (e.g. See January and December 2010 VA records).

The examiner should not consider any alleged in-service stressor which has not been verified by VA, to include the unverified stressor of confrontation by an armed Panamanian policeman. 

Any opinion expressed should be accompanied by a complete rationale and should include consideration of the in-service and post service clinical records. 

3.  Thereafter, readjudicate the issue on appeal, considering all evidence received since the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


